Filed 10/6/22 P. v. Barbero CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A160615
 v.
 JENNIFER BARBERO,                                                      (Alameda County
                                                                        Super. Ct. No. 17-CR-018430)
           Defendant and Appellant.


         Defendant Jennifer Barbero struck and killed a man while driving
under the influence (DUI) of alcohol and cocaine. Based on defendant’s
history of multiple prior DUI arrests and convictions, the prosecution charged
defendant with murder under a theory of implied malice pursuant to People
v. Watson (1981) 30 Cal.3d 290 (Watson) (known as Watson murder), and a
jury found her guilty of second degree murder.
         On appeal, defendant raises numerous challenges to her conviction.
She contends she was deprived of her constitutional rights to equal protection
and a representative jury because the prosecution exercised peremptory
challenges against two prospective jurors based on their race. She argues she
was deprived of her Fourth Amendment right against unreasonable searches
and seizures when the police, after trying and failing to obtain a warrant,
had defendant’s blood drawn without a warrant. Defendant makes
additional claims for violations of her right to due process, her Fifth

                                                               1
Amendment right against self-incrimination based on police questioning at
the time of arrest, and her Sixth Amendment right to confront one of the
laboratory analysts who tested her blood, as well as claims of instructional
error and prosecutorial misconduct. We find no prejudicial error, either
individually or cumulatively, and affirm the judgment.
                 FACTUAL AND PROCEDURAL BACKGROUND1
      On May 26, 2017, shortly after 10:00 a.m., David Nemeroff stood next
to the open door of his silver sedan, which was parked on the shoulder of
Isabel Avenue in Livermore. Witness Neal F.2 was driving southbound on
Isabel Avenue when he saw Nemeroff standing by the silver car and looking
at something in his hand. The car door was open but it was not blocking any
lanes of traffic, and the vehicle’s hazard lights were flashing. Neal F. then
saw a black sports utility vehicle (SUV) in the right hand lane approach the
location of the silver car. “For some reason [the black SUV] swerved” to the
right and hit the back left side of the silver car before continuing down the
road. The force of the collision sent Nemeroff and his car door about 60 feet
down the road.
      Tyler R. was driving on Isabel Avenue when he saw a car collision and
“a man being flung in the air” with his “leg up in the air like a rag doll.”
Tyler R. pulled over and called 911. He saw defendant come from the
direction of the black SUV and access that vehicle. David E., an off-duty
firefighter and paramedic, also stopped at the scene and attended to the



1      Additional background facts relevant to the contentions on appeal are
set forth in the corresponding sections of the Discussion, post.
2      Pursuant to California Rules of Court, rule 8.90(b), which governs
privacy in opinions, we refer to the witnesses and prospective jurors either by
their first name and first initial of their last name, or by their initials only.
(Cal. Rules of Court, rule 8.90(b)(4), (10).)

                                        2
injured man, who was unresponsive and bleeding from the head. David E.
heard defendant “say to the effect of, ‘I didn’t mean to hit him. It was an
accident.’ ”
      Nemeroff was eventually transported to a hospital where he died of
complications from blunt force injuries.
      Livermore Police Officer Keith Pini arrived at the accident scene at
around 10:30 a.m. He spoke with Livermore Police Sergeant Glen Robbins
and several witnesses before he was approached by defendant. Pini asked
defendant if she was the driver of the black SUV, and she said she was. Pini
did not initially notice any signs that defendant was intoxicated, but due to
the severity of the collision and the information he received from Robbins,
Pini asked defendant if she would submit to a blood draw to rule out any
alcohol or drugs in her system. Defendant refused.
      Robbins detected the odor of alcohol on defendant’s breath and asked
her to take off her sunglasses and follow his fingers with her eyes. Robbins
observed involuntary jerking of defendant’s eyes, which was “a very common
indicator when alcohol has been used or ingested,” and Pini noticed that
defendant’s eyes were red and watery. Robbins asked defendant when she
last had a drink, and she said 10:00 p.m. the prior day.
      Robbins directed Pini to conduct a DUI investigation. Pini
administered four field sobriety tests: the horizontal gaze nystagmus (HGN)
test; the modified Romberg test; the heel-to-toe walk; and the one leg stand.
Based on her performance and other factors suggesting impairment,
defendant was arrested.3 Pini then asked defendant once again if she would
submit to a blood or breath test, and defendant again declined.


3     Body camera footage of the arrest was admitted into evidence as
People’s exhibit No. 11. Although the related transcript was not admitted,

                                       3
      Defendant was taken to ValleyCare Medical Center where she was
medically cleared of any injury. Meanwhile, Pini and Robbins attempted but
were unable to reach the on-call judge or another judge who could issue a
warrant for a blood draw. Approximately 45 minutes after the time of the
arrest, Pini and Robbins made the decision to go forward with a warrantless
blood draw. Defendant was taken to Santa Rita Jail, where her blood was
drawn by a certified phlebotomist at approximately 1:19 p.m. Twenty
minutes later, the requested warrant was issued by the Honorable Michael J.
Gaffey.
      On June 1, 2017, two vials of defendant’s blood were received at
Central Valley Toxicology, Inc. (CVT). Bioanalyst Alan Barbour utilized a
gas chromatograph coupled with a flame ionization detector to perform
alcohol testing, and CVT director Bill Posey performed drug testing. A
toxicology analysis dated June 6, 2017, reported the presence of cocaine in
the sample and a blood alcohol content (BAC) of 0.13 percent. A second
blood-alcohol analysis performed by Posey in January 2019 revealed a BAC of
0.11 percent.
      Defendant was charged by information with one count of murder (Pen.
Code, § 187, subd. (a)). A jury trial was held in January 2020. During its
case in chief, the prosecution presented evidence of defendant’s three prior
DUI-related arrests and convictions in 2008, 2014, and 2015. The relevant
details were as follows.
      In January 2008, defendant pleaded no contest to one count of
misdemeanor DUI (Veh. Code, § 23152, subd. (a).) Her plea agreement



both parties quote from the transcript in their respective briefs. We do
likewise, as our review of the video footage confirms the accuracy of the
transcript.

                                       4
contained a signed “Watson admonishment” stating: “You are hereby advised
that being under the influence of alcohol or drugs, or both, impairs your
ability to safely operate a motor vehicle. Therefore, it is extremely dangerous
to human life to drive while under the influence of alcohol or drugs, or both.
If you continue to drive while under the influence of alcohol or drugs, or both,
and, as a result of that driving, someone is killed, you can be charged with
murder.” Defendant was also ordered to attend an outpatient drug and
alcohol recovery program called Second Chance, Inc. (Second Chance).
      In February 2014, defendant pleaded no contest to misdemeanor “wet
reckless” charges (Veh. Code, §§ 23103, 23103.5). The 2014 plea agreement
included a signed Watson admonishment identical to the one in the 2008 plea
agreement.
      In October 2015, highway patrol officers responded to a report of a
traffic collision. They found an unoccupied vehicle on the road and defendant
sleeping in a bush. She exhibited signs of intoxication, including smelling of
alcohol, red and watery eyes, and unsteadiness. After defendant refused to
perform any field sobriety tests, she was placed under arrest for DUI and
transported to a hospital where a certified phlebotomist performed a blood
draw. Gas chromatograph testing performed by Barbour revealed a BAC of
0.19 percent.4
      The jury found defendant guilty of second degree murder, and the trial
court sentenced her to 15 years to life in state prison. This timely appeal
followed.




4     Defendant was eventually convicted of a “wet reckless” in connection
with the 2015 arrest, but the trial court granted defendant’s motion in limine
to exclude evidence of that conviction.

                                       5
                                  DISCUSSION
      A. Batson-Wheeler Motion
      Defendant contends she was deprived of her rights to equal protection
and a representative jury because the prosecution exercised peremptory
challenges against prospective jurors M.I. and F.W. on the basis of their race.
We conclude the trial court did not err in finding that defendant failed to
make a prima facie showing of discriminatory intent.
            1. Background
      There were 82 prospective jurors present for voir dire. In their written
questionnaires, four prospective jurors identified their race or ethnic group as
“Black,” “Black American,” or “African American.”
      M.I. described her racial or ethnic group as “mixed.” She indicated that
she was a public school teacher and had gone to a “jail, prison, or juvenile
detention facility” to “visit a student.” In response to question 30, which
asked “[w]hat comes to mind when you think of” police officers, prosecutors,
and defense attorneys, M.I. left the space blank for police officers and defense
attorneys but wrote “law and order” for prosecutors. Regarding her feelings
about the fairness of the criminal justice system, M.I. wrote that it “depends
on the place/time/other specifics.”
      F.W. described his race as “Black.” He indicated he had been
previously “accused, arrested or prosecuted” for “carrying a loaded weapon
pistol.” In response to question 30, F.W. wrote that he associated police
officers with “searching me & my car for nothing.” His opinion of prosecutors
was “not good,” and his opinion of defense attorneys was “somewhat good.”
He felt the criminal justice system was “not good for black people” and also
indicated he had uncomfortable or negative feelings toward “Hispanics” and
“White people.”



                                       6
      Neither M.I. nor F.W. was among the first 12 venirepersons to sit in
the jury box during voir dire. M.I. was eventually called to replace the initial
venireperson in seat number 9. The trial court asked M.I. if she wanted to
amend or supplement her questionnaire and if she could think of any reason
why she could not be fair and impartial. She answered no to both questions.
Neither side asked M.I. any questions before the prosecution excused her.
M.I. was replaced by a venireperson who was excused for hardship, followed
by Juror no. 9.5
      For the next several rounds, the prosecution passed on its peremptory
strikes while the defense struck several venirepersons before F.W. was called
to seat number 8. The prosecutor asked F.W. whether his prior experience
with law enforcement would influence him as a juror, and he responded,
“No.” Asked whether he was “going to think [law enforcement] were
targeting a suspect or arresting them for no reason,” F.W. responded, “In this
case? [¶] . . . . [¶] No, ma’am.” The prosecutor then asked F.W. why he felt
“ ‘[n]ot good’ ” about prosecutors, and he responded, “Because he took my gun.
I think he took it personally.” Asked if his “feelings about prosecutors” were
“targeted toward that specific prosecutor that you dealt with on that case,”
F.W. responded, “No, don’t know him.” The following exchange then
occurred:
      “Q. . . . . So given what happened to you, that’s a general feeling for
everyone in the district attorney’s office.
      “A. It could be.
      “Q. Is it?
      “A. It could be.


5     Juror no. 9 was one of two Black venirepersons, along with Juror
no. 11, ultimately seated on the jury.

                                         7
      “Q. Okay. So that’s a possibility for me that I’m going to be
potentially, or, I could be lumped in with that opinion since I work for the
same people?
      “A. Everybody has gotta have a job.”
      The prosecutor rephrased the question, asking whether F.W. was
“going to hold it against me what happened to you.” This time, F.W.
responded, “I don’t hold anything against you. I don’t really know you.” F.W.
further stated that his past experiences would not be imputed to the
prosecutor or influence the way he saw her presenting evidence in this trial.
Asked if he would hesitate to give a guilty verdict if the prosecution met its
burden and proved everything to him beyond a reasonable doubt, F.W.
responded, “Could be.” When asked why, F.W. stated, “If the evidence was,
you know, if the evidence came out and everything and we decided then, you
know, I would have to come to that conclusion.” The prosecutor then asked,
“you wouldn’t hesitate to do that if I did everything I should,” and F.W.
responded, “No, I wouldn’t hesitate.”
      The defense asked no questions before the prosecution excused F.W.
Defense counsel then lodged a Batson-Wheeler challenge,6 arguing that F.W.
had been excused because he was Black. The trial court stated, “Are there—
I’m trying to remember if there were any other African-American members
who had been excused, and I can’t.” The prosecutor responded, “There hasn’t
been.” The court then remarked (in apparent reference to Juror no. 9),
“We’ve got one other African-American juror who’s sitting right next to
[F.W.]”




6     Batson v. Kentucky (1986) 476 U.S. 79, People v. Wheeler (1978) 22
Cal.3d 258 (Wheeler).

                                        8
      Defense counsel responded, “I believe [M.I.] is African-American.” The
trial court noted that M.I. had self-identified as “mixed,” and that although
she was “dark complected,” the court could not “say with confidence what
mixed races she comes from.” Defense counsel responded, “To me, it’s clear
that she’s some percentage black. Now, I don’t know if it’s 20 percent, 40
percent, or 60 percent. I don’t know if anybody knows that, but what she
says, mixed race, and by looking at her, I could see that she was partially
black. I believe this is the second African-American juror excused by the
prosecution, and they all—both those two prospective jurors answered all of
the questions correctly, not that that means the prosecutor wants to keep
them.”
      The trial court found that defendant had not made a prima facie case of
discrimination as to M.I. and then turned its attention to F.W. The court
found that although F.W. gave “basically all the right answers,” he “played
everything close to the vest, and that he did express different attitudes about
both prosecutor and defense lawyer when questioned about it, then he really
started playing it close to the vest. And, frankly, based on that alone, I was
expecting him to get challenged by [the prosecutor]. And, frankly, it doesn’t
appear to me it had anything to do with race.” The court denied the Batson-
Wheeler motion.
            2. Analysis
      “The purpose of peremptory challenges is to allow a party to exclude
prospective jurors who the party believes may be consciously or unconsciously
biased against him or her.” (People v. Jackson (1992) 10 Cal.App.4th 13, 17–
18.) A valid peremptory challenge may be based on “the obviously serious to
the apparently trivial, from the virtually certain to the highly speculative.”
(Wheeler, supra, 22 Cal.3d at p. 275.) However, “[b]oth the United States and



                                        9
California Constitutions prohibit the exercise of peremptory strikes on the
basis of race or ethnicity.” (People v. Battle (2021) 11 Cal.5th 749, 772.)
“Excluding by peremptory challenge even ‘a single juror on the basis of race
or ethnicity is an error of constitutional magnitude.’ ” (People v. Gutierrez
(2017) 2 Cal.5th 1150, 1172 (Gutierrez).)
      “The now familiar Batson-Wheeler inquiry consists of three distinct
steps. First, the opponent of the strike must make out a prima facie case by
showing that the totality of the relevant facts gives rise to an inference of
discriminatory purpose in the exercise of peremptory challenges. Second, if
the prima facie case has been made, the burden shifts to the proponent of the
strike to explain adequately the basis for excusing the juror by offering
permissible, nondiscriminatory justifications. Third, if the party has offered
a nondiscriminatory reason, the trial court must decide whether the opponent
of the strike has proved the ultimate question of purposeful discrimination.”
(People v. Scott (2015) 61 Cal.4th 363, 383 (Scott).)
      “Although the question at the first stage concerning the existence of a
prima facie case depends on consideration of the entire record of voir dire as
of the time the motion was made [citation], we have observed that certain
types of evidence may prove particularly relevant. [Citation.] Among these
are that a party has struck most or all of the members of the identified group
from the venire, that a party has used a disproportionate number of strikes
against the group, that the party has failed to engage these jurors in more
than desultory voir dire, that the defendant is a member of the identified
group, and that the victim is a member of the group to which the majority of
the remaining jurors belong. [Citation.] A court may also consider
nondiscriminatory reasons for a peremptory challenge that are apparent from




                                       10
and ‘clearly established’ in the record [citations] and that necessarily dispel
any inference of bias.” (Scott, supra, 61 Cal.4th at p. 384.)
      “ ‘ “We review a trial court’s determination regarding the sufficiency of
a prosecutor’s justifications for exercising peremptory challenges ‘ “with great
restraint.” ’ [Citation.] We presume that a prosecutor uses peremptory
challenges in a constitutional manner and give great deference to the trial
court’s ability to distinguish bona fide reasons from sham excuses. [Citation.]
So long as the trial court makes a sincere and reasoned effort to evaluate the
nondiscriminatory justifications offered, its conclusions are entitled to
deference on appeal.” ’ ” (People v. O’Malley (2016) 62 Cal.4th 944, 975
(O’Malley).)
      Defendant contends that the “numbers” support a prima facie case of
discriminatory intent here because at the time of her Batson-Wheeler motion,
the prosecution had excused two out of three Black venirepersons. We will
assume for the sake of this argument that M.I. is properly included in this
total. But even so, the absolute size of the sample in question is still too
small to infer discriminatory intent. Courts have often “found it
‘ “impossible,” ’ as a practical matter, to draw the requisite inference where
only a few members of a cognizable group have been excused and no indelible
pattern of discrimination appears.” (People v. Garcia (2011) 52 Cal.4th 706,
747, citing People v. Bonilla (2007) 41 Cal.4th 313, 342–343 [no prima facie
showing where prosecutor excused two Black venirepersons leaving none in
78-person pool]; see also People v. Johnson (2019) 8 Cal.5th 475, 507–508
(Johnson) [assigning “no great weight” to exclusion of three of six Black
venirepersons]; People v. Parker (2017) 2 Cal.5th 1184, 1212 (Parker) [no
prima facie showing even assuming prosecutor struck only two Black
venirepersons in jury pool given small sample size].)



                                       11
      The cases cited by defendant are distinguishable. In Castellanos v.
Small (9th Cir. 2014) 766 F.3d 1137, 1147, the defendant’s prima facie
showing was not disputed. In Fernandez v. Roe (9th Cir. 2002) 286 F.3d 1073
(Fernandez), Turner v. Marshall (9th Cir. 1995) 63 F.3d 807 (Turner), and
Gutierrez, supra, 2 Cal.5th 1150, the courts were presented with considerably
larger sample sizes. (See Fernandez, at p. 1078 [four of seven Hispanic
members and two Black members stricken]; Turner, at p. 812 [five of nine
Black members stricken]; Gutierrez at p. 1154 [10 of 16 Hispanic members
stricken].) Notably, Fernandez found that the prosecution’s striking of the
only two Black members was insufficient “standing alone” to support an
inference of discrimination, but combined with the number of Hispanic
members stricken, gave rise to a prima facie case. (Fernandez, at pp. 1078–
1079.) Similarly, the excusal here of two of three Black members of the jury
pool, standing alone, did not support an inference of discrimination. In light
of this small sample size, we can assign no great weight to the numbers
themselves. (Johnson, supra, 8 Cal.5th at pp. 507–508.)
      We further observe that the prosecutor did not use a disproportionate
number of peremptory strikes against the group in question. (See People v.
Bell (2007) 40 Cal.4th 582, 597–598 [no disproportionate use where only two
of prosecutor’s 16 strikes were exercised against Black women].) By our
count, the prosecutor used a total of 15 peremptory strikes, and defendant
contends only two of these prospective jurors (M.I. and F.W.) were Black.
      Furthermore, insofar as defendant’s numerical analysis is premised on
two Black venirepersons having been excluded from the jury, it is relevant to
our consideration of the totality of the circumstances that the trial court
found M.I.’s race or ethnicity to be inconclusive. M.I. identified herself in her
juror questionnaire as “mixed” without further elaboration, and the court,



                                       12
based on its own observations of M.I., could not say that she was part Black.
While we acknowledge the difficulties and subjectivity inherent in any
attempt to identify the races of a person of mixed race based solely on their
appearance, on a cold appellate record such as this, where the trial court was
able to observe M.I.’s appearance firsthand in a way we cannot, we must give
“great deference” to the court’s ability to ferret out discriminatory intent.
(O’Malley, supra, 62 Cal.4th at p. 975.)
      Defendant argues it was undisputed that M.I. was part Black because
after defense counsel made this claim, “[f]rom that point forward the
prosecutor did not contest defense counsel’s claim . . . or voice any
disagreement with counsel’s statement.” The transcript, however, clearly
reflects that the prosecutor had already taken the position that she did not
consider M.I. to be Black when she told the trial court “[t]here [hadn’t] been”
any Black members excused prior to F.W. This was not a case where a
prospective juror of “mixed” race was regarded as Black in appearance
“without disagreement from the prosecutor.” (See People v. Harris (2013) 57
Cal.4th 804, 859, fn. 1 (conc. opn. of Kennard, J.).)
      Also relevant to our consideration of the totality of the circumstances is
the fact that after M.I. was excused, she was eventually replaced by Juror
no. 9, who was Black. The prosecution then passed on Juror no. 9 for several
rounds before the defense lodged its Batson-Wheeler motion, and the juror
was ultimately seated (along with another Black member) on the jury. Citing
People v. Snow (1987) 44 Cal.3d 216, defendant cautions against placing too
much significance on the prosecution’s willingness to pass on one Black juror,
as this would, in Snow’s words, “provide an easy means of justifying a pattern
of unlawful discrimination which stops only slightly short of total exclusion.”
(Id. at p. 225.) But Snow clarified that the passing of certain jurors “is not a



                                        13
conclusive factor” and may still “be an indication of the prosecutor’s good
faith in exercising his peremptories” and “an appropriate factor for the trial
judge to consider.” (Ibid.) Here, we recognize that the prosecution’s
acceptance of Juror no. 9 at the time of F.W.’s dismissal, as well as the
ultimate seating of two Black persons on the jury, are among the totality of
relevant facts supporting the determination that defendant failed to make a
prima facie showing of discriminatory intent.
      As for F.W., defendant argues that the trial court impermissibly
speculated as to the prosecutor’s motives for striking him. While the trial
court did not ask the prosecutor to state her reasons for excusing F.W., it
does not follow that the court engaged in impermissible speculation. Our
Supreme Court has made clear that a prima facie case may be found lacking
where “the record discloses readily apparent, race-neutral grounds for a
prosecutor to use peremptory challenges.” (People v. Rhoades (2019)
8 Cal.5th 393, 430 (Rhoades).) “[W]hen the record of a prospective juror’s voir
dire or questionnaire on its face reveals a race-neutral characteristic that any
reasonable prosecutor trying the case would logically avoid in a juror, the
inference that the prosecutor was motivated by racial discrimination loses
force. ” (Id. at p. 431; see Scott, supra, 61 Cal.4th at p. 384.)
      Here, F.W.’s questionnaire responses provided readily apparent, race-
neutral grounds for his excusal, as he openly expressed negative sentiments
towards law enforcement and prosecutors based on personal experience.
When the prosecutor gave F.W. the opportunity to clarify his remarks during
voir dire, he gave responses that, at times, served to exacerbate the
prosecutor’s reasonable concerns. For instance, in response to questions
about whether his negative sentiments applied to “everyone in the district
attorney’s office,” he twice responded, “It could be.” Asked whether he might



                                        14
“hesitate to give a guilty verdict if [the prosecution] met [its] burden and
proved everything to [him] beyond a reasonable doubt,” F.W. again
responded, “Could be.” Although F.W. eventually walked back some of these
statements when pressed, the trial court, based on its observations of F.W.,
remarked that his responses were “close to the vest.” Deferring to the trial
court’s observations, we conclude on this record that any reasonable
prosecutor would have seen fit to excuse F.W. (Rhoades, supra, 8 Cal.5th at
pp. 430–431.)
      Defendant contends the trial court’s “close to the vest” comment
demonstrates its consideration of evidence that is presumptively invalid
under Code of Civil Procedure section 231.7, subdivision (g)(1)(A)–(C). She
acknowledges, however, that the statute did not apply to this trial. (See Code
Civ. Proc., § 231.7, subd. (i) [section applies only to trials in which jury
selection began on or after January 1, 2022].) In any event, we fail to see how
the cited portions of the statute apply here, as F.W. was not excused for being
“inattentive, or staring or failing to make eye contact,” “exhibit[ing] either a
lack of rapport or problematic attitude, body language, or demeanor,” or
giving “unintelligent or confused answers.” (Code Civ. Proc., § 231.7,
subd. (g)(1)(A)–(C).) Rather, the trial court’s “close to the vest” comment
appeared to reflect its view that F.W.’s cautious testimony did not assuage
concerns about the negative sentiments he expressed in his questionnaire.
Furthermore, the statutory presumption of invalidity does not apply if “the
trial court is able to confirm that the asserted behavior occurred, based on
the court’s own observations.” (Code Civ. Proc., § 231.7, subd. (g)(2).) Here,
the trial court’s remark was based on its own observations of F.W. Thus,




                                        15
even if it were applicable to this trial, Code of Civil Procedure section 231.7,
subdivision (g), would not support a finding of error.7
      Finally, defendant argues that a comparative juror analysis supports a
prima facie case of bias. Comparative juror analysis involves “side-by-side
comparisons” of “ ‘ “[s]imilarly situated” ’ ” stricken and seated jurors.
(Miller-El v. Dretke (2005) 545 U.S. 231, 241, 291 (Miller-El).) “The rationale
for comparative juror analysis is that a side-by-side comparison of a
prospective juror struck by the prosecutor with a prospective juror accepted
by the prosecutor may provide relevant circumstantial evidence of purposeful
discrimination by the prosecutor.” (People v. DeHoyos (2013) 57 Cal.4th 79,
109.) If the prosecutor’s proffered reason for striking a minority panelist
applies just as well to a similar nonminority who is permitted to serve, this
may tend to prove purposeful discrimination. (Miller-El, at p. 241.) Although
some courts have declined to conduct a comparative juror analysis at the first
Batson-Wheeler stage (see, e.g., Parker, supra, 2 Cal.5th at p. 1213), the
Supreme Court has clarified that “juror comparisons can play a role” at this
stage of the analysis. (Rhoades, supra, 8 Cal.5th at p. 432, fn. 17.)



7      Defendant also makes reference to Code of Civil Procedure section
231.7, subdivision (e)(1), which presumptively invalidates a peremptory
challenge based on a prospective juror’s expression of “distrust of or having a
negative experience with law enforcement or the criminal legal system”
unless “the party exercising the peremptory challenge can show by clear and
convincing evidence that an objectively reasonable person would view the
rationale as unrelated to a prospective juror’s race, ethnicity,” or other
specified characteristic, “and that the reasons articulated bear on the
prospective juror’s ability to be fair and impartial in the case.” Once again,
the statute did not apply to this trial (Code Civ. Proc., § 231.7, subd. (i)), and
even if it did, for the reasons already discussed, the prosecutor’s readily
apparent grounds for excusing F.W. bore on his ability to be fair and
impartial in this case and did not appear related to F.W.’s race.


                                        16
      Defendant argues that a comparison between F.W. on the one hand,
and Juror no. 2, Juror no. 6, and Darren B. on the other, raises an inference
of purposeful discrimination because like F.W., the latter three individuals
all had prior criminal histories.8 But this argument quickly falls apart for
Darren B., who was not a seated juror and, in fact, was excused by the
prosecution. As for Juror no. 2 and Juror no. 6, their questionnaires disclosed
no negative opinions or feelings towards law enforcement and prosecutors.9
Accordingly, the prosecution’s readily apparent reasons for striking F.W.
simply did not apply to Juror no. 2 and Juror no. 6.
      Defendant contends that Juror no. 5’s response to question 30 should
have prompted further questioning from the prosecution. But Juror no. 5
simply stated that he did not “know any [prosecutors] for context.” Notably,
he described no negative feelings or experiences with law enforcement or
prosecutors. Thus, the prosecutor’s failure to question Juror no. 5 does not
“negate the force of” the readily apparent, nondiscriminatory reasons for
excusing F.W. (Rhoades, supra, 8 Cal.5th at p. 432.)
      In sum, defendant fails to demonstrate that the totality of relevant
circumstances gave rise to an inference of discriminatory purpose in the
prosecution’s exercise of peremptory challenges against M.I. and F.W. The
Batson-Wheeler motion was properly denied.




8     Juror no. 2 indicated he was once “[h]eld for DUI” and made a related
court appearance in 1976. Juror no. 5 stated he was arrested for trespassing
when he was in his twenties, but the record was “expunged.” Darren B.
indicated he was “sent to arbitration in 1997” for vandalism.
9      In response to question 30, Juror no. 2 wrote “protect” for his feelings
towards police officers, and “trial” for his feelings towards prosecutors and
defense attorneys. Juror no. 6 wrote “law enforcement” for his feelings about
police officers, “N/A” for prosecutors, and “MONEY!” for defense attorneys.

                                      17
      B. Fourth Amendment
      Defendant argues she was deprived of her Fourth Amendment right
against unreasonable searches and seizures when the police had her blood
drawn without a warrant. We conclude exigent circumstances justified the
warrantless blood draw.
            1. Background
      Defendant moved to suppress the blood sample evidence as having been
obtained without a warrant in violation of the Fourth Amendment. The
motion was heard before Judge Gaffey over the course of several days
between January and March 2019.
      Officer Pini testified that while defendant was at ValleyCare Medical
Center being checked for possible injuries, he began writing an affidavit for a
warrant on the Consolidated Records Information Management System
(CRIMS), a computerized warrant application system. He submitted an
application at 12:22 p.m. Pini testified that “[u]sually, within 5 or 10
minutes, either the judge answers immediately or he calls you back after he’s
reviewed it and looks over everything.” On this occasion however, Pini
received no response after 15 minutes, so he contacted the Alameda County
Sheriff’s Department dispatcher, but the dispatcher would not provide the
direct phone number for the on-call judge prior to 5:00 p.m.
      Pini explained the situation to Sergeant Robbins, and the two contacted
the nearby courthouse in Pleasanton to try and find another judge to review
the warrant application. Robbins made contact with the Honorable Joe
Carson and the Honorable Roy Hashimoto, but the former did not have access
to CRIMS, and the latter had forgotten his password. Robbins made further
“attempts to contact other judges from outside jurisdictions” but “due to the
lunch hour” was “unable to locate any.”



                                       18
      Pini testified that he was concerned “about losing evidence” because
“the body metabolizes [alcohol] and the blood alcohol rate goes down” over
time, and 45 minutes had already elapsed since the time of defendant’s
arrest. Pini estimated that in order to submit a paper warrant application,
he would have had to drive for 20 to 30 minutes to the Livermore Police
Department, spend another 30 minutes to prepare a paper application, and
then drive for another 20 to 25 minutes to the Pleasanton courthouse to file
it. Pini and Robbins “decided that based on all the attempts that we’ve made
and the fact that the blood draw search warrant hadn’t been signed at that
time, we decided to go ahead and do the blood draw.”
      Pini transported defendant to Santa Rita Jail, and the blood draw took
place at 1:19 p.m. Thereafter, at 1:39 p.m., Judge Gaffey issued the
requested search warrant.
      The trial court denied defendant’s motion to suppress, finding that
Pini’s actions in ordering the warrantless blood draw were not unreasonable.
Specifically, Judge Gaffey found that Pini was “working through the process
that he knows to deal with the court in obtaining a warrant. It seems
reasonable to the court. His conduct seems reasonable. The timing how that
he’s three hours out, he’s probably looking at his watch going now we’re three
hours out so I know the blood is dissipating and I want to get the blood before
it gets any worse.” Judge Gaffey further noted that “most courts close from
12:00 to 2:00” and that the trial court here “dropped the ball” by “not having
somebody available who is going to sign it.” Although Judge Gaffey disagreed
with Pini’s estimate of 30 minutes to complete a paper warrant application,
he generally agreed that with additional travel time, “about another hour”
would be lost in order to file a paper warrant, during which the alcohol in




                                      19
defendant’s blood would have continued to dissipate, and critical evidence
could have been lost.
               2. Analysis
      On review from the denial of a motion to suppress, we defer to the
factual findings by the trial court that are supported by substantial evidence,
and we independently review the reasonableness of the search and seizure
under the federal Constitution. (People v. Meza (2018) 23 Cal.App.5th 604,
609 (Meza).)
      The Fourth Amendment to the United States Constitution safeguards
the right to be free from unreasonable searches and seizures by requiring
that law enforcement first obtain a search warrant supported by probable
cause. A blood draw is a search for Fourth Amendment purposes. (Birchfield
v. North Dakota (2016) 579 U.S. 438.) A warrantless search is per se
unreasonable unless the People prove that the search comes within a
recognized exception to the warrant requirement. (People v. Laiwa (1983) 34
Cal.3d 711, 725.) One such “exception applies when ‘ “the exigencies of the
situation” make the needs of law enforcement so compelling that [a]
warrantless search is objectively reasonable under the Fourth Amendment.’ ”
(Kentucky v. King (2011) 563 U.S. 452, 460.) Such exigencies include where
law enforcement must render emergency assistance inside a home; enter
premises in hot pursuit of a fleeing suspect; or “ ‘prevent the imminent
destruction of evidence.’ ” (Ibid.)
      In Schmerber v. California (1966) 384 U.S. 757 (Schmerber), the United
States Supreme Court held that a compulsory blood draw constituted a
search for Fourth Amendment purposes, but concluded the warrantless blood
draw at issue did not violate the Fourth Amendment because time had
already been lost while the responding officer took the DUI suspect to the



                                      20
hospital and investigated the accident. (Id. at pp. 770–772.) In so
concluding, the court reasoned that the police officer “might reasonably have
believed that he was confronted with an emergency” justifying an exception
to the warrant requirement because “the percentage of alcohol in the blood
begins to diminish shortly after drinking stops.” (Id. at p. 770.)
      In Missouri v. McNeely (2013) 569 U.S. 141 (McNeely), the high court
revisited Schmerber and reaffirmed that the natural dissipation of alcohol in
the blood may, in some circumstances, constitute an exigency justifying a
warrantless blood draw. (McNeely, at pp. 151–153.) McNeely, however,
refused to adopt a per se warrant exception in every DUI case and instead
held that whether “a warrantless blood test of a drunk-driving suspect is
reasonable must be determined case by case based on the totality of the
circumstances.” (Id. at p. 156.) In rejecting a per se exception, McNeely
noted that post-Schmerber advances in technology allow for “more
expeditious processing of warrant applications,” for example, judicial
consideration of warrant applications by telephone or other electronic means
and the use of standard warrant applications in DUI cases. (Id. at pp. 154–
155.) Significantly, however, McNeely recognized that “improvements in
communications technology do not guarantee that a magistrate judge will be
available when an officer needs a warrant” and that “exigent circumstances
justifying a warrantless blood sample may arise in the regular course of law
enforcement due to delays from the warrant-application process.” (Id. at
pp. 155–156.)
      Contrary to defendant’s contentions, here is such a case. Despite the
availability of CRIMS, which allows electronic warrant applications to be
reviewed and warrants issued quickly, the officers here were unable to
connect with the on-call judge. The officers then made direct calls to nearby



                                       21
courthouses, seeking a judge who could review the application and issue a
warrant, all to no avail. Pini decided not to file a paper warrant application,
which as the trial court later determined, would have taken “about another
hour” to process. Meanwhile, approximately 45 minutes had elapsed since
defendant’s arrest, and several hours since the collision itself, with no clear
indication as to when defendant had last consumed alcohol. In sum, the
delay resulting from the officers’ earnest but unsuccessful attempts through
CRIMS and other avenues to obtain a warrant, combined with the continuing
dissipation of alcohol in defendant’s blood, amounted to exigent
circumstances that justified the warrantless blood draw in this case.
(McNeely, supra, 569 U.S. at p. 156.)
      Defendant’s authorities and arguments to the contrary are
unpersuasive. For instance, in Meza, supra, 23 Cal.App.5th 604, Division
Two of this court held that exigent circumstances were lacking where several
police officers responded to the scene of a DUI accident, but none attempted
to obtain a warrant before the suspect’s blood was drawn. (Id. at pp. 611–
612.) But here, Pini and Robbins did what was found lacking in Meza—they
“tried to get a timely warrant but failed.” (Ibid.)
      Defendant argues that Pini should have known that a warrant would
issue shortly after 1:00 p.m. when the lunch hour ended. We disagree. On
review, an officer’s “judgments about whether the warrant process would
produce unacceptable delay under the circumstances” is assessed “ ‘ “from the
perspective of a reasonable officer on the scene, rather than with the 20/20
vision of hindsight.” ’ ” (McNeely, supra, 569 U.S. at p. 158, fn. 7.) On this
score, we defer to Judge Gaffey’s observation that the courthouse was
generally closed from 12:00 p.m. to 2:00 p.m. And viewing the circumstances
from a reasonable officer’s perspective, given the passage of time and the



                                        22
various attempts already made to obtain a warrant, we conclude it was not
unreasonable for Pini to harbor doubts that a warrant might issue in time to
preserve the necessary evidence.
      Defendant argues that the record is silent as to where Judge Gaffey
was assigned when he received Pini’s warrant application, and what other
bench officers were aware of and available to sign the warrant application.
On this last point, the record does in fact indicate that two other judges were
made aware of the warrant application but were unable to access CRIMS to
review it. But more importantly, any lack of additional detail in the record
regarding the trial court’s delay in acting on the warrant application does not
undermine the reasonableness of the officers’ belief that they faced an
exigency justifying the warrantless blood draw based on the circumstances
outlined above.
      In sum, the trial court did not err in denying defendant’s motion to
suppress the blood sample evidence.
      C. Fifth Amendment
      Defendant argues that her responses to two questions by Officer Pini at
the time of her arrest—“Were you not driving that car” and “Did you know if
you drink and drive and you kill somebody that . . . [¶] . . [¶] . . . you can be
charged for murder”—were taken in violation of her rights under the Fifth
Amendment and Miranda v. Arizona (1966) 384 U.S. 436 (Miranda). While
we agree that the un-Mirandized statements should not have been admitted,
we conclude the error was harmless beyond a reasonable doubt.
         1. Background
      After Officer Pini informed defendant that he was placing her under
arrest, defendant repeatedly asked, “Are you serious,” or words to that effect.
She also stated at one point, “Okay, I’ll finding [sic] my lawyer right now,” to



                                        23
which Pini responded, “That’s fine.” Defendant continued to ask Pini
whether he was being serious, and their exchange continued. After
explaining to defendant that she was under arrest for DUI, Pini asked, “Do
you wanna listen,” and defendant responded, “No. . . [¶] . . . [¶]. . . I actually
don’t.” The following exchange then occurred.
      “Q: Were you not driving that car?
      “A: Absolutely.
      “Q: You were driving that car, right?
      “((Crosstalk))
      “A: Yes.
      “Q: Okay. Well you can’t drink and drive.
      “A: Uh, yeah, ar—are you being serious?
      “Q: Did you know if you drink and drive and you kill somebody that. . .
      “A: Uh, hello. . .
      “Q: . . . you can be charged for murder?
      “A: Uh, absolutely.
      “Q: Okay, all right.
      “A: Okay I’m calling my lawyer like. . .
      “Q: That’s fine.
      “A: . . . immediately.
      “Q: And you’re completely entitled to that.”
      The prosecution moved in limine to admit defendant’s post-arrest
statements and defendant moved to suppress them. The trial court held an
evidentiary hearing during which Pini testified that he did not advise
defendant of her Miranda rights “[b]ecause she continued to speak,” but that
he was not trying to elicit incriminating statements from her. Rather, he




                                         24
asked the challenged questions because defendant appeared to be in shock,
“almost like she didn’t know that she was driving the car.”
      The trial court agreed that Pini was simply responding to defendant’s
expressions of incredulity and was not conducting a custodial interrogation
for Fifth Amendment purposes. The court found that defendant “just
[couldn’t] believe, ‘Are you guys really serious?’ She’s treating it like you
can’t be serious. And I think what he’s doing, it appears to me this is not an
interrogation that’s intended to elicit incriminating statements. This is his
way by using questions, almost like rhetorical questions that turned out not
to be, but to impress on her how serious he really is. And even though she’s
clearly in custody, under the circumstances I don’t think it’s the sort of thing
that should be excluded on Fifth Amendment grounds.”
         2. Analysis
      “The Fifth Amendment privilege against self-incrimination requires
officers to inform criminal suspects, before questioning, of their right to
remain silent, and that statements made may be used against them in court.
[Citation.] That right attaches during a custodial ‘interrogation.’ ” (People v.
Tousant (2021) 64 Cal.App.5th 804, 821 (Tousant), citing Miranda, supra,
384 U.S. at p. 479.) “[T]he term ‘interrogation’ under Miranda refers not only
to express questioning, but also to any words or actions on the part of the
police (other than those normally attendant to arrest and custody) that the
police should know are reasonably likely to elicit an incriminating response
from the suspect.” (Rhode Island v. Innis (1980) 446 U.S. 291, 300–301,
fn. omitted (Innis).) “Failure to administer Miranda warnings creates a
presumption of compulsion. Consequently, unwarned statements that are
otherwise voluntary within the meaning of the Fifth Amendment must




                                       25
nevertheless be excluded from evidence under Miranda.” (Oregon v. Elstad
(1985) 470 U.S. 298, 307.)
      “Whether an interrogation occurred is determined by ‘an objective test
according to which we “analyze the total situation which envelops the
questioning by considering such factors as the length of the interrogation, the
place and time of the interrogation, the nature of the questions, the conduct
of the police and all other relevant circumstances.” ’ [Citation.] ‘Not every
question directed by an officer to a person in custody amounts to an
“interrogation” requiring Miranda warnings. The standard is whether
“under all the circumstances involved in a given case, the questions are
‘reasonably likely to elicit an incriminating response from the suspect.’ ”
[Citation.] This is an objective standard. “The subjective intent of the
[officer] is relevant but not conclusive. [Citation.] The relationship of the
question asked to the crime suspected is highly relevant.” ’ ” (Tousant, supra,
64 Cal.App.5th at p. 822.)
      We can accept that Pini’s subjective intent in asking the challenged
questions may have been simply to convey in rhetorical fashion why he was
placing defendant under arrest. But that intent is not conclusive of the
matter (Tousant, supra, 64 Cal.App.5th at p. 822), and other objective factors
supported the reasonable likelihood that Pini’s questions would elicit an
incriminating response. Defendant was under arrest for DUI, and the
challenged questions went beyond what was “normally attendant to arrest
and custody.” (Innis, supra, 446 U.S. at pp. 300–301.) Significantly, the
questions related factually to her culpability as the driver of the vehicle that
was seen hitting the victim. Furthermore, because Pini saw that the victim
had suffered severe trauma, his question regarding defendant’s knowledge
that she could be charged with murder if she killed someone while driving



                                       26
drunk related to her subjective state of mind for purposes of a Watson murder
charge. (See Watson, supra, 30 Cal.3d at pp. 296–297 [implied malice
requires finding that defendant “actually appreciated” risk of danger to
human life while driving intoxicated].)
      Contrary to the People’s contentions, defendant’s repeated expressions
of incredulity did not invite Pini’s questioning in light of her earlier
statements that were inconsistent with a present willingness to discuss the
case. Notably, defendant told Pini early on that she wanted to contact her
lawyer, and just before Pini asked the challenged questions, defendant stated
that she did not want to listen. Where a defendant “indicates in any manner”
and at any stage of the process a desire to consult with an attorney before
speaking, “the interrogation must cease.” (Miranda, supra, 384 U.S. at
pp. 473–474.) Because defendant was under arrest, a Miranda advisement
should have been given before she was asked any questions reasonably likely
to elicit incriminating responses. Moreover, Pini should have stopped his
questioning after defendant indicated she wanted to contact her lawyer.
      “The erroneous admission of a defendant’s statements obtained in
violation of the Fifth Amendment is reviewed for prejudice under the beyond
a reasonable doubt standard of Chapman v. California (1967) 386 U.S. 18
[(Chapman)]. [Citations.] That test requires the People here ‘to prove
beyond a reasonable doubt that the error complained of did not contribute to
the verdict obtained.’ ” (People v. Elizalde (2015) 61 Cal.4th 523, 542.) That
is to say, the error was “ ‘unimportant in relation to everything else the jury
considered on the issue in question, as revealed in the record.’ [Citation.]
Thus, the focus is what the jury actually decided and whether the error might
have tainted its decision. That is to say, the issue is ‘whether the . . . verdict
actually rendered in this trial was surely unattributable to the error.’ ”



                                        27
(People v. Neal (2003) 31 Cal.4th 63, 86, (Neal).) “Another way to phrase the
Chapman test is this: ‘ “Is it clear beyond a reasonable doubt that a rational
jury would have found the defendant guilty absent the error?” ’ ” (People v.
Delgado (2018) 27 Cal.App.5th 1092, 1109 (Delgado).)
      Our review of the record satisfies us that the Miranda error was
harmless beyond a reasonable doubt. As for defendant’s response to Pini’s
first question, the record reflects that defendant voluntarily told Pini well
before her arrest that she was the driver of the black SUV. Defendant does
not contend that this pre-arrest statement was made during a custodial
interrogation or taken in violation of the Fifth Amendment. Meanwhile,
multiple witnesses at the scene identified defendant as the driver of the black
SUV. Simply put, defendant’s identity as the driver of the car that hit
Nemeroff was not disputed.
      As for defendant’s response to Pini’s second question, the erroneous
admission of this evidence was unimportant in relation to everything else the
jury properly considered on the issue in question. (Neal, supra, 31 Cal.4th at
p. 86.) Specifically, the jury was presented with defendant’s prior convictions
in 2008 (misdemeanor DUI) and 2014 (wet reckless) and the related plea
agreements which contained signed Watson admonitions reflecting
defendant’s explicit acknowledgement that if she killed someone while
driving intoxicated, she could be charged with murder. The jury also heard
testimony that defendant attended Second Chance courses after her 2008
DUI conviction. “[E]vidence that a defendant has suffered a prior conviction
and participated, as a condition of probation, in some form of alcohol
education program which emphasized the dangers of driving while
intoxicated is relevant to prove the accused’s awareness of the life
threatening risks caused by his conduct.” (See People v. Brogna (1988) 202



                                       28
Cal.App.3d 700, 709.) None of this evidence was in factual dispute, and
defendant offered no theory countering their evidentiary value.
      On this record, it is clear beyond a reasonable doubt that a rational
jury would have come to the same verdict absent the Miranda error.
(Delgado, supra, 27 Cal.App.5th at p. 1109.)
      D. Sixth Amendment Right of Confrontation
      Defendant argues that the admission of testimony and evidence
regarding her June 2017 and January 2019 blood tests violated her Sixth
Amendment right of confrontation because the reports contained testimonial
statements by a non-testifying witness (Alan Barbour) whom defendant had
no opportunity to cross-examine. We conclude the errors were harmless
beyond a reasonable doubt, and we reject defendant’s ineffective assistance
claim based on her counsel’s failure to object to certain exhibits.
         1. Background
      Defendant moved in limine to exclude evidence of the June 2017 blood-
alcohol analysis on confrontation grounds because Barbour would not be
testifying at trial. The trial court denied the motion.
      At trial, Bill Posey testified as an expert in forensic toxicology. He
described the testing of defendant’s blood samples that he and Barbour
performed in June 2017 as follows.
      On June 1, 2017, CVT received two vials of defendant’s blood. Posey
performed a drug screen, which revealed the presence of cocaine and its
metabolites in defendant’s blood.
      Barbour, who “overs[aw] the alcohol department” at CVT, performed
the alcohol testing on defendant’s blood sample and determined her BAC was
0.13 percent. Barbour utilized “a gas chromatograph that was coupled with a
flame ionization detector.” After describing the gas chromatography process,



                                       29
Posey explained he had access to and reviewed Barbour’s reports, notes, and
computer- generated data from the June 2017 test, and he (Posey) confirmed
it was the same process he had described in his testimony. Posey opined that
for a hypothetical individual who stopped drinking alcohol at 10:00 a.m. and
who had blood drawn at 1:15 p.m. of the same day, “you theoretically would
be adding a .03 to a .06 to [the test result] level to estimate what was there at
10 [a.m.]”
      In addition to explaining the gas chromatography process, Posey
described the laboratory’s method of setting “known controls and standards”
before samples were tested. Posey reviewed records, notes, and data on the
accuracy testing process and saw nothing to suggest the June 2017 test
results were inaccurate. The laboratory also kept “a forensic alcohol work log
that is filled out as the analyses are being performed, and the results from
the printed report are transcribed to that work log, and it is evaluated to
verify that everything was transcribed properly as well as the transcription
to the work card. [¶] Once the analysis is completed, the work card is given
to clerical staff in which they enter the information of the final result of the
analysis into the computer, but that is then brought back to not only the
analyzing individual, but also a set of other eyes, toxicologists, to review the
report.”
      Once Posey and Barbour completed testing on defendant’s blood
sample, a report was generated, which they both reviewed and signed before
its submission to the Livermore Police Department.
      Posey further testified regarding the circumstances that led to the
second blood-alcohol analysis in January 2019. Because Barbour had retired
and refused to testify, the district attorney asked CVT to retest defendant’s
blood “so that someone else could testify, if needed.” Posey performed the



                                        30
retesting in January 2019, using the second of the two vials of defendant’s
blood. The second test showed a BAC of 0.11 percent. Posey explained that
the second result was “slightly lower” than the first because of “equilibration
of the sample within its vial,” meaning there is “always a space of air” within
a vial of blood and “[an] equilibrium that will adjust over time between the
alcohol that’s in the sample and the space that the air is present.”
         2. Analysis
      The Sixth Amendment gives a criminal defendant the right to confront
and cross-examination adverse witnesses. (People v. Lopez (2012) 55 Cal.4th
569, 576 (Lopez).) In Crawford v. Washington (2004) 541 U.S. 36, 59, the
United States Supreme Court held that the confrontation clause prohibits the
admission of testimonial statements made by a non-testifying witness unless
the witness is unavailable, and the defendant had a prior opportunity for
cross-examination. To be “testimonial,” the out-of-court statement “must
have been made with some degree of formality or solemnity,” and its primary
purpose must “pertain[] in some fashion to a criminal prosecution.” (Lopez,
at pp. 581–582.)
      The People concede, and we agree, that the June 6, 2017, report
constituted a testimonial statement under Crawford. The report was made
with the necessary formality, as it bore the signatures of Barbour and Posey,
each “certify[ing], under penalty of perjury, that [the report] is a true and
correct copy of results of the analysis on blood or urine obtained during the
regular course of my duties.” (See Bullcoming v. New Mexico (2011) 564 U.S.
647, 665 (Bullcoming) [certified laboratory report that referred to state court
rules regarding admission of blood-alcohol analyses was testimonial];
Melendez-Diaz v. Massachusetts (2009) 557 U.S. 305, 310–311 [sworn
certificates of laboratory analysts were testimonial].) The report also



                                       31
indicated that the agency requesting the blood analysis was the Livermore
Police Department, reflecting that the report’s primary purpose pertained to
a criminal prosecution. (Lopez, supra, 55 Cal.4th at pp. 581–582.)
      The People contend, however, that Posey was an adequate substitute
for Barbour for confrontation clause purposes because he personally hired
Barbour; the two worked together prior to and at CVT for many years; and
they each reviewed the final June 6, 2017, report before signing it. The
People rely for this position on the concurring opinion of Justice Sotomayor in
Bullcoming.
      In Bullcoming, the United States Supreme Court addressed whether an
individual who did not perform a laboratory analysis could testify as to the
results. The testing in question was a gas chromatograph analysis performed
and certified by a non-testifying analyst (Caylor), but the prosecution did not
call Caylor to testify and instead introduced the test results through Razatos,
who was familiar with the laboratory’s procedures but had not participated in
or observed the testing in question. (Bullcoming, supra, 564 U.S. at pp. 651,
655.) Justice Ginsberg delivered a four-part plurality opinion holding that
the surrogate’s testimony did not meet constitutional muster. Part II of the
Bullcoming decision, which garnered a majority of the court (with the
exception of a footnote), explained that Razatos’s testimony was insufficient
for confrontation clause purposes because despite being qualified as an expert
on gas chromatography and the laboratory’s procedures, Razatos “could not
convey what Caylor knew or observed about the events his certification
concerned, i.e., the particular test and testing process he employed. Nor
could such surrogate testimony expose any lapses or lies on the certifying
analyst’s part.” (Id. at pp. 661–662, fn. omitted.) Justice Ginsburg also noted




                                      32
that the prosecution did not assert that Razatos had given an independent
opinion concerning the test results. (Id. at p. 662.)
      In a concurring opinion, Justice Sotomayor made several observations
“to emphasize the limited reach of the Court’s opinion.” (Bullcoming, supra,
564 U.S. at p. 668 (conc. opn. of Sotomayor, J.).) As relevant here, Justice
Sotomayor observed, “this is not a case in which the person testifying is a
supervisor, reviewer, or someone else with a personal, albeit limited,
connection to the scientific test at issue. . . . It would be a different case if, for
example, a supervisor who observed an analyst conducting a test testified
about the results or a report about such results.” (Id. at pp. 672–673.)
Justice Sotomayor also noted that Bullcoming was not a case where “an
expert witness was asked for his independent opinion about underlying
testimonial reports that were not themselves admitted in evidence,” and did
not involve “only machine-generated results, such as a printout from a gas
chromatograph.” (Id. at p. 673.)
      Based on the foregoing, we cannot agree with the People that the
instant matter presents “precisely the case, posited by Justice Sotomayor.”
Posey did not testify that he was “a supervisor who observed [Barbour]
conducting” the test in question. (Bullcoming, supra, 564 U.S. at p. 673,
italics added.) Rather, Posey testified that Barbour “overs[aw] the alcohol
department” and, in connection with the June 2017 testing of defendant’s
sample, performed the alcohol testing while Posey performed the drug
testing. Posey’s general testimony regarding the gas chromatographic
process and the laboratory’s procedures did not convey what Barbour actually
knew or observed during the June 2017 test. And though the language of the
signed certification clause established that Posey certified the results of the




                                         33
drug testing that he personally performed, it did not purport to represent his
certification of Barbour’s blood-alcohol test results.
      Although Posey testified he reviewed Barbour’s notes, records, and
computer-generated data from the June 2017 test in preparation for his
testimony, the details of those records were not disclosed at trial. Thus, we
cannot make the necessary inference that Posey’s preparatory review gave
him the ability to convey what Barbour “knew or observed about the events
his certification concerned,” or to “expose any lapses or lies” on Barbour’s
part. (Bullcoming, supra, 564 U.S. at pp. 661–662; see People v. Ogaz (2020)
53 Cal.App.5th 280, 293 [surrogate could not be effectively cross-examined as
to what analyst saw or how she interpreted information her testing produced
because gas chromatographic testing requires subjective analysis].)
Accordingly, the record fails to demonstrate that Posey was a sufficient
surrogate for Barbour.
      Nevertheless, we conclude any confrontation clause error was harmless
because it is “clear beyond a reasonable doubt that a rational jury would have
reached the same verdict absent the error.” (People v. Loy (2011) 52 Cal.4th
46, 69–70; see People v. Arredondo (2019) 8 Cal.5th 694, 709 [violations of
confrontation clause subject to Chapman harmless error analysis].) As the
record reflects, the jury had before it Posey’s second and independent blood-
alcohol test that he performed in January 2019, which showed a BAC of 0.11
percent. (See Lopez, supra, 55 Cal.4th at p. 584 [assumed confrontation
clause error was harmless because testifying witness gave independent
opinion “reflecting his ‘separate abilities as a criminal analyst’ ” that
defendant’s BAC exceeded legal limit].) Although Posey’s test result was
slightly lower than Barbour’s test result, it still showed a BAC well in excess
of the legal limit. (Veh. Code, § 23152, subd. (b).)



                                        34
      We acknowledge that the prosecutor drew the jury’s attention to the
0.13 percent result several times during opening and closing arguments. But
the prosecutor told the jury it could apply either “the .13 percent or even the
.11 percent” to the DUI instruction. Thereafter, the prosecutor argued that
“the reasonable conclusion you’re allowed to draw from her blood being at
least .11 percent is it’s way over .08.” Thus, the jury was presented with the
0.11 percent result as a fully independent basis for a finding of impairment.
Defendant does not argue that the jury was urged to place additional weight
on the fact that two blood tests showed a BAC above the legal limit, and our
review of the prosecutor’s opening remarks and closing argument discloses no
effort to tout the combined effect of the two test results. On this record, we
are satisfied beyond a reasonable doubt that the jury would have returned
the same verdict in the absence of the June 2017 report and Posey’s related
testimony.10
      Defendant raises an additional challenge to the admission of People’s
exhibits nos. 3-D8, D9, and D10, arguing that these exhibits contained
information derived from Barbour’s testing. Defendant acknowledges that


10    Our conclusion is not affected by defendant’s suggestion that the test
results may have skewed high because Posey could not say whether the
samples were refrigerated prior to delivery. Even assuming for the sake of
argument that the samples were not refrigerated, Posey’s testimony on this
score did little, if anything, to suggest short-term nonrefrigeration increased
the BAC in defendant’s samples. To the contrary, Posey explained that
nonrefrigeration could speed up the equilibration process, thereby lowering
the alcohol level. While Posey also acknowledged that nonrefrigeration could
lead to the growth of organisms that convert sugars to alcohol, he testified
this possibility was “minimal” given the use of a preservative, and that it
would only happen in the “long term,” with no “measurable” affect in the
short term, e.g., “within a five-day period.” Here, the record reflects that
CVT received defendant’s blood samples six days after the blood was drawn
and immediately refrigerated them until testing.

                                       35
she forfeited any claim of error on Sixth Amendment grounds by not objecting
to the exhibits below. (See People v. Burgener (2003) 29 Cal.4th 833, 869.)
However, she contends her counsel’s failure to object constituted ineffective
assistance.
      To prevail on her ineffective assistance claim, defendant must show
that her counsel’s performance was deficient, and that the deficient
performance prejudiced her defense. (Strickland v. Washington (1984) 466
U.S. 668, 687–694 (Strickland).) To establish prejudice, defendant must
show that there is a reasonable probability that, but for counsel’s errors, the
result of the proceeding would have been different. (Id. at pp. 693–694.) In
order to determine whether counsel’s failure to object was ineffective and/or
prejudicial, we must address the merits of defendant’s Sixth Amendment
claims. (People v. Osband (1996) 13 Cal.4th 622, 693 (Osband).)
      People’s exhibits nos. 3-D8 and D9 contained copies of Posey’s second
and third reports from the blood-alcohol analysis that he performed in
January 2019. Because Posey was a testifying witness at trial, the admission
of these reports raised no confrontation clause problems. Accordingly, a Sixth
Amendment objection to these two exhibits would have been futile, and
counsel’s omission did not constitute ineffective assistance. (See People v.
Diaz (1992) 3 Cal.4th 495, 562.)
      Exhibit 3-D10 was a toxicology report by Barbour dated October 28,
2015, showing defendant’s BAC to be 0.19 percent in a prior incident. The
prosecution had offered this exhibit as part of its efforts to establish that
defendant acted with implied malice in committing the instant offense. For
the same reasons discussed above, we conclude that the report was
testimonial in nature and that Posey was not an adequate surrogate to




                                        36
satisfy the confrontation clause.11 Nevertheless, counsel’s failure to object on
Sixth Amendment grounds to this one exhibit and Posey’s related testimony
was harmless. Even if defense counsel had successfully objected, the
prosecution had presented other evidence including the responding officer’s
testimony regarding the visible signs of defendant’s intoxication during the
2015 arrest; the evidence of defendant’s prior DUI convictions in 2008 and
2014; and the plea agreements containing defendant’s signed Watson
admonishments. This was ample evidence establishing that defendant
“actually appreciated” the hazards and legal consequences of drunk driving to
support the element of implied malice. (Watson, supra, 30 Cal.3d at pp. 296–
297.) Accordingly, it is not reasonably probable that the results would have
been different absent counsel’s failure to object to the October 2015 report
and related testimony. (Strickland, supra, 466 U.S. at pp. 693–694.)
      In sum, we conclude that any error in the admission of the testimony
and exhibits regarding Barbour’s June 2017 toxicology test was harmless
beyond a reasonable doubt. We also conclude that defense counsel’s failure to
object was not ineffective as to People’s exhibit nos. 3-D8 and D9, and was
harmless as to exhibit no. 3-D10.
      E. Due Process
      Defendant contends she was deprived of due process and a fair trial
when (1) the prosecutor commented on her refusals to consent to having her
blood drawn; and (2) the trial court permitted Pini to testify as to the
statistical probability of defendant’s intoxication based on her performance
on the field sobriety tests. We find no due process violations.




11    The October 2015 report was certified only by Barbour, and Posey did
not testify that he personally observed Barbour’s performance of the test.

                                       37
         1. Comment on Refusal to Consent to Blood Draw
            a. Background
      Defendant moved in limine to exclude evidence of her refusal to consent
to a blood draw, arguing that her refusal to do so was irrelevant and that she
had the right to refuse “prior to [her] arrest.” The prosecutor argued that
even if her refusal was “pre-arrest,” it was still “admissible as consciousness
of guilt.” The trial court ruled that because defendant had refused “multiple
requests for blood,” both before and after her arrest, the court was “not going
to exclude the one before the arrest, because I think it’s essentially of no
consequence, because she’s done it multiple times.”
      At trial, Pini testified that shortly after contacting defendant, and prior
to placing her under arrest, defendant refused to submit to a voluntary blood
draw. Later, after placing defendant under arrest, Pini asked defendant if
she would submit to a breath test or blood draw, and she refused.
      Defendant’s sister, Stephanie S., testified at trial that during a jail
telephone call after the arrest, defendant explained that she did not want to
take an alcohol test because she had been drinking before.
      During closing arguments, the prosecutor argued to the jury that
“there’s even more evidence to show you that she was under the influence.
This comes by the way of her refusal to take the blood test. And you were
instructed on this instruction for consciousness of guilt.” The prosecutor
continued, “If the defendant refused to submit to such a test after being
asked to take it by a police officer, then the defendant’s conduct may show
that she was aware of her guilt. She didn’t want to take the test because she
knows it was going to show that she had been drinking and doing drugs.
That’s why she didn’t want to take the test. It shows she knew that she was
guilty. She was guilty of driving while under the influence, and she didn’t



                                       38
want more proof against her to show that. She didn’t want that scientific
evidence to show that against her.”
            b. Analysis
      In People v. Sudduth (1966) 65 Cal.2d 543 (Sudduth), our Supreme
Court held that a jury instruction and commentary by the prosecution on a
defendant’s refusal to submit to breathalyzer and field sobriety tests were
“constitutionally admissible.” (Id. at pp. 545–546.) As the court explained,
“The sole rationale for the rule against comment on a failure to testify is that
such a rule is a necessary protection for the exercise of the underlying
privilege of remaining silent [citation]. A wrongful refusal to cooperate with
law enforcement officers does not qualify for such protection. A refusal that
might operate to suppress evidence of intoxication, which disappears rapidly
with the passage of time [citation], should not be encouraged as a device to
escape prosecution.” (Id. at p. 546.) In so concluding, Sudduth relied on
People v. Ellis (1966) 65 Cal.2d 529, 536–537, which held that evidence of a
defendant’s refusal to take a voice identification test was similar to other
types of circumstantial evidence of consciousness of guilt, such as escape from
custody, and did not violate the Fifth Amendment.12
      Failing to address Sudduth, defendant relies instead on cases involving
the right to refuse to consent to a search of one’s home. (See People v. Keener
(1983) 148 Cal.App.3d 73, 78 [evidence of defendant’s refusal to consent to
search of home erroneously admitted to show consciousness of guilt]; People


12     Although Sudduth did not involve blood testing, Justice Traynor noted
that blood testing in DUI cases was “an evidence-gathering technique
recently approved in” Schmerber. (Sudduth, supra, 65 Cal.2d at p. 546.) On
this score, Schmerber held that the Fifth Amendment did not bar compelled
blood testing for a motorist suspected of DUI because blood is physical
evidence, and testing it did not compel the motorist to incriminate himself.
(Schmerber, supra, 384 U.S. at pp. 761–765.)

                                       39
v. Wood (2002) 103 Cal.App.4th 803, 808–809 [same]; Camara v. Municipal
Court of San Francisco (1967) 387 U.S. 523, 540 [lessee could “not
constitutionally be convicted for refusing to consent” to warrantless
inspection by city housing inspectors].) But these cases are not controlling in
light of Sudduth and other authorities permitting consciousness of guilt
evidence based on a defendant’s refusal to provide blood or other exemplars.
(See Sudduth, supra, 65 Cal.2d at pp. 546–547; People v. Farnam (2002) 28
Cal.4th 107, 164 [permitting instruction on consciousness of guilt on refusal
to provide hair and blood samples in accordance with court order]; Marvin v.
Department of Motor Vehicles (1984) 161 Cal.App.3d 717, 720 [DUI suspect’s
refusal to take field sobriety test was evidence of consciousness of guilt].)
      An exception to the general admissibility of such refusal evidence exists
where there is a statutory right to refuse the test in question; otherwise, the
exercise of that right would be rendered meaningless. (See People v. Zavala
(1966) 239 Cal.App.2d 732, 736–737, 740–741 [error to instruct on
consciousness of guilt for refusal to take Nalline drug test because prior
Health & Saf. Code, § 11723 conferred right to refuse].) Thus, in People v.
Jackson (2010) 189 Cal.App.4th 1461 (Jackson), a previous panel of this court
held it was error to admit evidence of a defendant’s refusal to take a
preliminary alcohol screening (PAS) breath test because the defendant had
an express statutory right under the implied consent law to refuse a PAS
test. (Jackson, at pp. 1467–1469, citing Veh. Code, § 23612, subds. (h), (i).)
      But the implied consent law does not confer a statutory right to a
lawfully arrested motorist to refuse chemical testing of their blood or breath.
To the contrary, the statute provides that “[a] person who drives a motor
vehicle is deemed to have given his or her consent to chemical testing of his
or her blood or breath for the purpose of determining the alcoholic content of



                                        40
his or her blood, if lawfully arrested for” a DUI offense. (Veh. Code, § 23612,
subd. (a)(1)(A), (B).) Although the implied consent law “implicitly grants a
suspect the right not to consent to a test,” the exercise of that implied right
“will have consequences” (People v. Lopez (2020) 46 Cal.App.5th 317, 326),
including fines, driver’s license suspension, or imprisonment if convicted.
(Veh. Code, § 23612, subd. (a)(1)(D).) Moreover, “the refusal may be used
against him or her in a court of law.” (Id., subd. (a)(4).) In short, the implied
consent law provides no exception to the general admissibility of refusal
evidence regarding chemical testing of breath and blood for motorists
lawfully arrested for DUI.
      Defendant argues that because the implied consent law applies only to
motorists who are “lawfully arrested” for a DUI (see, e.g., Veh. Code, § 23612,
subds. (a)(1)(A), (B), (d)), the jury never should have heard the evidence of her
pre-arrest refusal to submit to a blood draw. But Sudduth did not rely on the
circumstance of a lawful arrest to justify comment on a DUI defendant’s
refusal to submit to physical testing, nor did Sudduth hold that a defendant’s
refusal to submit to testing prior to arrest is inadmissible.
      In any event, even assuming for the sake of argument that the
statutory phrase “lawfully arrested” provides a limiting principle, and that
the trial court should have granted, in part, defendant’s motion in limine as
to the evidence of her pre-arrest refusal, we conclude the assumed error and
related prosecutorial commentary did not infect the entire trial with such
unfairness as to deny defendant due process. (See People v. Partida (2005) 37
Cal.4th 428, 439 [“the admission of evidence, even if erroneous under state
law, results in a due process violation only if it makes the trial fundamentally
unfair”]; People v. Bell (1989) 49 Cal.3d 502, 534 [same re prosecutorial
conduct].) Here, evidence of defendant’s post-arrest refusal to consent to the



                                       41
blood draw was properly admitted to show consciousness of guilt (Veh. Code,
§ 23612, subd. (a)(4); Sudduth, supra, 65 Cal.2d at pp. 546–547), and the
prosecutor did not emphasize the pre-arrest statement over the post-arrest
one. On this record, the state law error did not rise to the level of a due
process violation.
         2. Statistical Probability Evidence
            a. Background
      At trial, Officer Pini described the field sobriety tests he administered
to defendant and his observations of her performance. For the HGN test,
Pini looked for involuntary jerking of defendant’s eyes as she tracked a pen
that he moved in front of her. Pini testified that “if there’s four or more clues
in doing the nystagmus test that you have an 88 percent probability that
they’re a .08 or greater.” Pini saw six “clues” when conducting the HGN test
on defendant.
      For the modified Romberg test, Pini asked defendant to tilt her had
back, close her eyes, and estimate when 30 seconds had elapsed. Pini
testified that the “standard” was “usually plus or minus 10 seconds within
the 30 seconds,” but defendant “believed 30 seconds had passed when only 12
seconds had passed.”
      For the heel-to-toe (or walk and turn) test, Pini instructed defendant to
walk nine steps forward on an imaginary line, heel to toe and arms down to
her sides, before pivoting and returning in the same fashion. The “clues” of
impairment included starting too soon, not touching heel to toe, stepping off
the line, raising arms, and losing balance. Pini explained that two clues
would “show[] it as a 79 percent probability that they were a .08 or greater,”
and Pini observed four clues during defendant’s performance of this test.




                                       42
       For the one leg stand test, Pini had defendant stand on one leg with her
arms down and her other leg six inches off the ground while pointing the toe
and looking at it. Pini testified that the probability of intoxication with two
or more clues on this test was “83 percent,” and with defendant, he observed
three clues.
       Pini testified that he learned how to perform the field sobriety tests
based on guidelines from the National Highway Traffic Safety
Administration, and that his testimony regarding the probabilities of
impairment were based on a study conducted by “seven California institute
[sic].”13
               b. Analysis
       Defendant argues that Pini’s testimony on the statistical probabilities
of her intoxication based on her performance on the field sobriety tests
deprived her of due process and invaded the province of the jury. The People
respond that this claim is, in substance, a challenge to the scientific validity
and reliability of the field sobriety tests under People v. Kelly (1976) 17
Cal.3d 24 (Kelly) and Frye v. United States (D.C.Cir. 1923) 293 F. 1013, and
that defendant forfeited this claim by failing to object below. Defendant’s
challenge does not appear based on Kelly-Frye, but on the principle that field
sobriety test results can only be used as circumstantial, not direct, evidence
of intoxication. As we understand the briefing, defendant contends that
Pini’s use of statistics gave him “unearned credibility” and constituted
improper direct evidence that defendant’s BAC was beyond the legal limit, a
finding that invaded the province of the jury. On these particular points, we



13     There was no further clarification in the record as to the exact name of
this organization. Defendant suggests that Pini said or meant to say the
Southern California Research Institute.

                                       43
agree that defendant’s failure to object at trial forfeited review of her claim
on appeal. (People v. Anderson (2020) 9 Cal.5th 946, 961.)
      Even were we to overlook the forfeiture, we are not persuaded that
defendant was deprived of due process.
      We begin by noting that in People v. Joehnk (1995) 35 Cal.App.4th
1488, 1507–1508 (Joehnk), the court held that HGN testing was generally
accepted in the relevant scientific community as reliable for purposes of
Kelly-Frye. In so holding, Joehnk clarified that “there is no claim HGN
testing alone can determine whether a suspect is under the influence of
alcohol nor determine a blood-alcohol level.” (Id. at p. 1504; see also People v.
Randolph (2018) 28 Cal.App.5th 602, 611–612 [trained officer may testify as
to significance of HGN test performance as only “part of an officer’s total
observations of a suspect”]; accord, United States v. Horn (D.Md. 2002) 185
F.Supp.2d 530, 551 [finding that most states allowing HGN evidence permit
it only as circumstantial proof of intoxication].) These decisions generally
support defendant’s position that the results of HGN testing are admissible
only as circumstantial, not direct, evidence of intoxication. Although these
cases addressed only the HGN test, we accept for purposes of argument that
the same proposition applies to all of the tests discussed by Pini at trial.
      We cannot agree, however, that Pini’s use of statistics invaded the
province of the jury on the ultimate issue of defendant’s guilt (People v.
Prince (2007) 40 Cal.4th 1179, 1227 (Prince)) or constituted direct evidence of
defendant’s intoxication or BAC. Viewed in context, Pini testified that
defendant’s performance on the field sobriety tests was one factor among
others (i.e., collision, visible signs of intoxication) that informed his decision
to arrest her. Meanwhile, the prosecutor properly framed such test results as
one of several pieces of circumstantial evidence that the jury could consider to



                                        44
find that defendant was impaired. Indeed, in discussing the differences
between direct and circumstantial evidence, the prosecutor stated, “And a lot
of those things that we’ve been talking about, about the collision, and those
types of things, those objective signs, her performance on the field sobriety
tests, those are circumstantial evidence of her being under the influence.”
(Italics added.)
      We see no indication in the record that Pini’s use of statistics gave him
“unearned credibility” or “ ‘distracted’ ” the jury from discharging its
responsibility to weigh the evidence on the issue of guilt, as defendant
contends. Of note, the jurors requested to watch the field sobriety test video
footage during their deliberations, suggesting they did not automatically
accept Pini’s testimony but instead independently considered and weighed
the evidence of defendant’s performance on the tests, in conjunction with the
other evidence, to find that she was under the influence at the time of the
collision.
      People v. Collins (1968) 68 Cal.2d 319 (Collins) and People v. Julian
(2019) 34 Cal.App.5th 878 (Julian) do not persuade us otherwise. In Collins,
a mathematics instructor gave expert testimony that based on certain
physical attributes of the defendants, there was only a one-in-12-million
chance that the defendants were not guilty. (Collins, at p. 325.) In reversing
the judgment, Collins held that the expert’s opinion testimony was based on
assertions that had no evidentiary basis, and that the characteristics he
selected for analysis were not mutually independent. (Id. at pp. 327–328.)
The error in Collins was prejudicial “because it distracted the jury from its
task and encouraged jurors to rely upon ‘an engaging but logically irrelevant
expert demonstration.’ ” (Prince, supra, 40 Cal.4th at p. 1228, citing Collins,
at p. 327.)



                                       45
      In Julian, the prosecution called an expert witness on child sexual
abuse accommodation syndrome (CSAAS), who testified it was very rare for
children to make false allegations of molestation, occurring in only one to
eight percent of cases. (Julian, supra, 34 Cal.App.4th at p. 883.) While
observing that expert testimony on CSAAS is admissible to rehabilitate
witness credibility, Julian held such testimony is not admissible to prove that
the complaining witness has, in fact, been sexually abused or that the
witness is telling the truth. (Id. at p. 885.) Nor can a CSAAS expert give
“ ‘predictive conclusions’ ” such as the child “ ‘should be believed.’ ” (Id. at
p. 886.) In so holding, Julian cautioned that expert opinions on the
statistical probability of guilt may distract the jury from its function of
weighing the evidence on the issue of guilt. (Ibid.)
      Pini’s statistical references created no such distraction for the jury
here. Pini did not use statistics to bolster or attack a witness’s credibility,
and he did not invite the jurors to presume defendant was guilty based solely
on the statistics he cited. Rather, Pini cited statistics to support his
testimony that he had probable cause to arrest defendant. Meanwhile, the
prosecutor properly framed the field sobriety test results as circumstantial
evidence the jury could consider, in conjunction with other evidence, to make
the determination that defendant was under the influence of alcohol. In
short, the jury was not distracted from its role, and defendant’s due process
rights were not violated by Pini’s use of statistics during his testimony.
      F. Prosecutorial Misconduct
      Defendant contends the prosecutor committed misconduct by (1) telling
the jury it could not “consider” the lesser offense of involuntary manslaughter
until it acquitted defendant of murder, which contravened the holding of
People v. Kurtzman (1988) 46 Cal.3d 322 (Kurtzman); and (2) offering



                                        46
inadmissible evidence—namely, a video on the consequences of drunk driving
that was not in existence when defendant attended Second Chance in 2008.
             1. Kurtzman Error
      Defendant contends the prosecutor committed Kurtzman error when
she told the jury during closing arguments: “You cannot move on to even
consider involuntary manslaughter unless you all 12 agree that she is not
guilty of murder.” Defendant acknowledges that she failed to preserve her
claim of Kurtzman error by not objecting and requesting an admonition (see
People v. Crew (2003) 31 Cal.4th 822, 839), but contends that her counsel
rendered ineffective assistance in failing to do so. We conclude, based on our
consideration of the merits of defendant’s claim (see Osband, supra, 13
Cal.4th at p. 693), that defense counsel’s failure to object to the prosecutor’s
Kurtzman error amounted to deficient performance, but that defendant
suffered no prejudice from it.
      Under California’s “acquittal-first” rule, “a trial court may direct the
order in which jury verdicts are returned by requiring an express acquittal on
the charged crime before a verdict may be returned on a lesser included
offense.” (People v. Bacon (2010) 50 Cal.4th 1082, 1110.) In Kurtzman, the
Supreme Court rejected a stricter acquittal-first rule “under which the jury
must acquit of the greater offense before even considering lesser included
offenses.” (Kurtzman, supra, 46 Cal.3d. at pp. 329, 333–334.) Thus, it is
error for a trial court to instruct a jury not to “ ‘deliberate on’ or ‘consider’ ”
lesser-included offenses before reaching a conclusion on the greater offense.
(Id. at p. 335.)
      The People concede, and we agree, that the prosecutor committed
Kurtzman error by telling the jury it could not even “consider” the lesser
offense of involuntary manslaughter until it acquitted defendant of the



                                         47
murder charge. (See, e.g., People v. Perez (1989) 212 Cal.App.3d 395, 399.) It
follows, then, that defense counsel should have objected to the prosecutor’s
Kurtzman error. Nonetheless, reversal is required only if defendant
demonstrates that counsel’s deficient performance prejudiced her defense.
(Strickland, supra, 466 U.S. at p. 687.)
      Because Kurtzman error “implicate[s] California law only,” prejudice is
shown if the error had “ ‘a reasonable probability of an effect on the
outcome.’ ” (People v. Berryman (1993) 6 Cal.4th 1048, 1077, fn. 7
(Berryman), overruled on other grounds by People v. Hill (1998) 17 Cal.4th
800, 823, fn. 1 (Hill).) Our Supreme Court, however, has noted an “inherent
difficulty” in demonstrating prejudice from Kurtzman error. (People v. Fields
(1996) 13 Cal.4th 289, 309, fn. 7.) This is because, “in the abstract,” an
erroneous instruction that a jury must acquit on a greater charge before
turning to lesser charges “appears capable of either helping or harming either
the People or the defendant. In any given case, however, it will likely be a
matter of pure conjecture whether the instruction had any effect, whom it
affected, and what the effect was.” (Berryman, at p. 1078, fn. 7.)
      We conclude the prosecutor’s Kurtzman error, as well as defense
counsel’s failure to object to it, were not prejudicial in light of the strong
evidence of defendant’s guilt for the greater offense of Watson murder.
Courts that have upheld Watson murder convictions “ ‘have relied on some or
all of the following factors’ that were present in Watson: ‘(1) blood-alcohol
level above the .08 percent legal limit; (2) a predrinking intent to drive;
(3) knowledge of the hazards of driving while intoxicated; and (4) highly
dangerous driving.’ ” (People v. Wolfe (2018) 20 Cal.App.5th 673, 682–683.)
      Here, the January 2019 gas chromatograph analysis conducted by
Posey showed defendant’s BAC to be 0.11 percent, well above the legal limit.



                                        48
(Veh. Code, § 23152, subd. (b).) Other evidence supported a finding that
defendant subjectively appreciated the hazards posed by her decision to drive
intoxicated, e.g., her prior DUI arrests and convictions, her participation in
alcohol education programs that emphasized the dangers of driving while
intoxicated, and her plea agreements in 2008 and 2014, which included
Watson admonitions in which defendant acknowledged the legal
consequences of driving drunk and killing a person. All this provided
powerful and substantial evidence supporting the jury’s finding that
defendant drove under the influence with conscious disregard for life to
support the greater offense of Watson murder.
      Furthermore, unlike the cases involving prejudicial Kurtzman error,
the jury here did not appear to be deadlocked on the greater charge. (See
People v. Olivas (2016) 248 Cal.App.4th 758, 769 [prejudicial Kurtzman error
where jurors were told they could not consider alternative charge if they were
hung].) While the jury did ask two questions about the definition of implied
malice,14 there was no indication the jury was seriously grappling with the
evidence on this element. After receiving the jury’s questions, the trial court
heard arguments from counsel, reassembled the jury, and simply restated its
prior instruction on the element of malice. The jury then returned to
deliberations, and five minutes later, announced it had reached a verdict. In
all, the jury deliberated for a little over two hours on the first afternoon and
the same amount of time the following morning before reaching its verdict.
There is no indication that the jury was deadlocked or significantly conflicted


14     The jury’s note read: “We have two questions for the judge about the
definition of implied malice in the law: (1) Does a defendant have to be
actively thinking of the consequences of their actions & risk at the moment of
starting the vehicle, if they are under the influence? (2) Or if knowledge
existed prior to starting the car, does this qualify as ‘knowing?’ ”

                                       49
over defendant’s guilt at any time. Under these circumstances, and in light
of the strong evidence of defendant’s guilt for Watson murder, it is “a matter
of pure conjecture” whether the prosecutor’s unobjected to Kurtzman error
“had any effect” on the ultimate verdict reached. (Berryman, supra, 6 Cal.4th
at p. 1078, fn. 7.) Accordingly, we conclude defense counsel’s failure to object
to the prosecutor’s Kurtzman error was not prejudicial.
            2. Inadmissible Evidence
      Defendant argues that the prosecution committed misconduct by
offering inadmissible evidence—specifically, a portion of a video program
entitled “Intoxication Nation” that was played to the jury to demonstrate that
defendant received educational instruction at Second Chance on the hazards
and legal consequences of drunk driving.
      The trial court initially overruled the defense’s objection to the video
based on testimony from Alfonso Morales-King, a coordinator at Second
Chance, who told the court that he “believe[d]” the video was in use in 2008
when defendant attended. After the video was played, however, the trial
court noted that the video displayed a date stamp of “ ‘9/21/12.’ ” Upon
further questioning, Morales-King testified that while the particular video
might not have been shown in 2008, similar video clips were shown. The
court then reversed its prior ruling and admonished the jury: “You’re going
to be able to consider this as examples, these clips you saw, according to this
gentleman’s testimony, examples of the types of things they show to students
in these sessions, but you won’t have this available to review again during
your deliberations since it’s not going to be in evidence.”
      “Prosecutorial error occurs under state law when the district attorney
uses ‘deceptive’ or ‘reprehensible methods’ to sway a jury or judge, resulting
in a reasonable probability that the defendant would have received a more



                                       50
favorable outcome absent this conduct.” (People v. Zaheer (2020) 54
Cal.App.5th 326, 337–338.) While not rising to the level of reprehensible
conduct, the prosecutor’s proffer of the Intoxication Nation video as a video
that was shown to defendant in 2008 was certainly improper and misleading.
Nevertheless, any potential harm was cured by the trial court’s prompt
admonition that the jury could consider the video only as an example of the
type of instruction defendant received. The prosecutor’s error was not so
egregious that the admonition could not cure it (see Hill, supra, 17 Cal.4th at
p. 821), and we assume the jury did as instructed (see People v. Flinner
(2020) 10 Cal.5th 686, 737, fn. 12).
         G. Instructional Error
         Defendant contends the trial court erred in failing to instruct the jury
that it could consider the lesser included offense of involuntary manslaughter
before acquitting defendant on the greater offense of murder. The People
argue that the trial court correctly instructed on the acquittal-first rule, and
to the extent any further clarification was necessary, defendant forfeited her
claim by not requesting it below. Defendant maintains that the trial court
had a sua sponte duty to clarify the law given the prosecutor’s Kurtzman
error.
         We will consider the merits of defendant’s claim. (See People v. Rogers
(2006) 39 Cal.4th 826, 850, fn. 7, & 880, fn. 28 [claim of failure to instruct sua
sponte not forfeited]; Pen. Code, § 1259 [court may review any instruction
even though no objection was made if defendant’s substantial rights were
affected].) “We review de novo whether a jury instruction correctly states the
law. [Citation.] Our charge is to determine whether the trial court ‘ “fully
and fairly instructed on the applicable law.” [Citation.]’ [Citation.] We look
to the instructions as a whole and the entire record of trial, including the



                                         51
arguments of counsel.” (People v. Mason (2013) 218 Cal.App.4th 818, 825
(Mason).)
      The trial court’s instruction on involuntary manslaughter stated, in
relevant part: “If all of you find that the defendant caused the death of
another but is not guilty of the crime of murder, you may find her guilty of
the lesser crime of involuntary manslaughter if you are convinced beyond a
reasonable doubt that she is guilty of that lesser crime.” On its face, the
instruction did not run afoul of Kurtzman. But read in conjunction with
closing arguments (Mason, supra, 218 Cal.App.4th at p. 825), the instruction
could have inadvertently reinforced the prosecutor’s incorrect statement of
law. Specifically, in instructing the jury that it could find defendant guilty of
the lesser crime “[i]f all of you find that the defendant . . . is not guilty of the
crime of murder,” the italicized language could have been construed as
requiring the jury to acquit on the murder charge before it could turn to the
lesser offense. It is plausible, then, that the instruction implicitly ratified the
prosecutor’s Kurtzman error.
      In any event, any assumed instructional error was harmless for the
same reasons discussed above as to claim of prosecutorial Kurtzman error.
(Berryman, supra, 6 Cal.4th at p. 1077, fn. 7.)
      H. Cumulative Error
      Defendant argues the cumulative effect of the trial court’s errors
violated her right to due process and rendered the trial fundamentally unfair.
We have identified or assumed the following errors: a Fifth Amendment
violation for admission of defendant’s un-Mirandized statements; a
confrontation clause violation regarding the June 2017 and October 2015
blood tests; the erroneous admission and commentary on defendant’s pre-
arrest refusal to submit to the blood draw; and the prosecutor’s Kurtzman



                                         52
error and the related instructional error. While such errors are not
insignificant in character or number, we have carefully and extensively
considered the impact of each error in light of the record and applicable case
law and find no prejudice. Moreover, viewing the record as a whole and
taking into account the strength of the properly admitted evidence pointing
to defendant’s guilt, we cannot conclude that the errors combined in such a
way as to result in a miscarriage of justice. “Defendant was entitled to a fair
trial but not a perfect one.” (People v. Cunningham (2001) 25 Cal.4th 926,
1009.) We are satisfied that defendant received a fair trial.
                                   DISPOSITION
       The judgment is affirmed.



                                      _________________________
                                      Fujisaki, Acting P. J.


WE CONCUR:


_________________________
Petrou, J.


_________________________
Rodríguez, J.




People v. Barbero (A160615)


                                       53